Title: Remission and Pardon for Thomas Bean, [25 June 1816]
From: Madison, James
To: 


        
          [25 June 1816]
        
        Whereas at a late Circuit Court of the United States for the County of Washington, in the District of Columbia, Thomas Bean, of the said County, was convicted of a Criminal offence, in stealing, whereupon he was sentenced by the Court to be whipped with five lashes and to pay a fine of one dollar; and whereas it is represented to me that the said Thomas Bean is unable to pay the fine, and it is believed that the disgrace of a public whipping would counteract and frustrate the plan of Reformation in his conduct, which, it is represented by respectable authority, he has formed, whilst, at the same time, there is some Reason to suppose that his mind was a good deal deranged when the Theft was committed, for which he was sentenced to undergo the punishment, and pay the fine aforesaid: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, & for other good causes me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, and pardon the offence aforesaid, willing & requiring that the said Thomas Bean be forthwith discharged & freed from the Judgment & sentence of the Court, as above stated, and every part thereof.
        In testimony whereof I have hereunto set my Hand and caused the seal of the United States to be affixed. Done at the City of Washington, this

25th day of June AD 1816, & of the Independence of the United States the fortieth.
        
          James Madison,By the President,Jas. Monroe, Secy of State.
        
      